DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
This application is a CON of 16/717,658 filed on 12/17/2019 now PAT 10,977,456.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bester et al. (CN 104823200 A) in view of Hall et al. (AU 2009283243 B2).
Re Claims 1, 4  and 16: Bester et al. teaches dynamic object label and the associated system and method, which includes labeling a product or a packaging of the product with a dynamic label, wherein the dynamic label {herein dynamic object label 100 may include a communication module, wherein the communication module can be an RFID or NFC tag} is integrated with one or more of a Radio-Frequency Identification ("RFID") tag, Near Field Communication ("NFC") herein the server may be a host, as disclosed in 159} to a device in response to the device scanning {herein also interrogation device} the dynamic label (¶ 85+, 205-206+).
Bester et al. fails to specifically teach linking data, that is produced by one or more nodes in a supply chain of the product, to the dynamic label.
Hall et al. teaches mobile wireless network for asset tracking and supply chain monitoring, wherein linking data, that is produced by one or more nodes {herein a plurality of nodes 12} in a supply chain of the product, to the dynamic label (see pages 7-8).
In view of Hall et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Bester et al. linking data, that is produced by one or more nodes in a supply chain of the product, to the dynamic label so as to enable monitoring and/or tracking data from the dynamic object label, collecting information as the dynamic object label is moved/transferred from one station to another.  
Re Claim 7: Bester et al. as modified by Hall et al. teaches device and method, further comprising: modifying {herein a special product management device to the interrogation device may be provided with an authorization code, the authorization code so that they can in practical applications such as product is displayed on the shelf is changed, updated or additional storage on the dynamic object label storage module (108) of the product information} the data that is linked to the dynamic label after labeling the product or the packaging of the product with the dynamic label (97+).
Re Claims 8-9 and 18-19: Bester et al. as modified by Hall et al. teaches device and method, further comprising: customizing the data that is linked to the dynamic label of different units of 
Re Claims 10 and 17: Bester et al. as modified by Hall et al. teaches device and method, further comprising: 23Attorney Docket No.: OFF_P0001C1customizing the data that is linked to the dynamic label of different units of the product based on differences in locations, facilities, equipment, or workers involved in producing the different units of the product (¶ 135+).
Re Claims 11 and 20: Bester et al. as modified by Hall et al. teaches device and method, further comprising: customizing the data that is linked to the dynamic label of different units of the product based on different dates associated with each of the different units of the product, wherein the different dates comprise one or more of a potency date, expiration date, manufacturing date, harvest date, and distribution date (¶ 95+, 184+).
Re Claim 12: Bester et al. as modified by Hall et al. teaches device and method, wherein the data comprises a certification {herein certificate module 356} for one or more of compliance, regulatory, and safety standards (¶ 111-118+).  
Re Claims 13-14: Bester et al. as modified by Hall et al. teaches device and method, wherein labeling the product comprises: determining a unique identifier with which to access the data that is produced by the one or more nodes in the supply chain (¶ 94+); and connecting a machine-readable value of the dynamic label to the unique identifier, wherein connecting the machine-readable value comprises: programming the machine-readable value {herein a programmable product information.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bester et al. (CN 104823200 A) as modified by Hall et al. (AU 2009283243 B2) as applied to claim 1 above, and further in view of Zhang (CN 108961622 A).
The teachings of Bester et al. have been discussed above. Bester et al. teaches the password module (322) further comprises a certificate module for providing a certificate, such as transport layer security (TLS) or secure sockets layer (SSL) certificate, in the hypertext transfer protocol security (HTTPS) application (such as on a web browser of the communication module to access web application) to verify the identity of the retailer or manufacturer (see 118+).
Bester et al. fails to specifically teach encoding the dynamic label with a unique machine-readable value that is linked to the data and that is different than a machine-readable value of another dynamic label placed on a different unit or packaging of the product, wherein the unique machine-readable value comprises a Uniform Resource Locator ("URL") from which the data is accessible.
Zhang teaches settlement method, device and system, wherein encoding the dynamic label {herein electronic label, as shown in fig.# 2} with a unique machine-readable value and wherein the unique machine-readable value {herein  QR code} comprises a Uniform Resource Locator ("URL") from which the data is accessible (40+)
In view of Zhang‘s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Bester et al. encoding the dynamic label with a unique machine-readable value wherein the unique machine-readable value comprises a Uniform Resource Locator ("URL") from which the data is accessible so as to enable means of automatically accessing a website from scanning/interrogating an barcode with encoded information.
Allowable Subject Matter
Claims 2-3 and 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to specifically teach
Re Claim 2: wherein linking the data comprises: associating first data with the dynamic label based on a particular node of the one or more nodes in the supply chain providing the first data at a first time for the product; and replacing the first data with second data based on the particular node providing the second data at a later second time for the product;
Re Claim 15: connecting the machine-readable value comprises establishing a link between a first unique value from the machine-readable value of the dynamic label and a second unique value of the unique identifier; and wherein transmitting the data from the host comprises: receiving the first unique value from the device; and 24Attorney Docket No.: OFF_P0001C1retrieving the data with the second unique value in response to the link between first unique value and the second unique value. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuhl et al. (US 2006/0280149) teaches reader device for RFID transponder with transponder functionality.

Chen (CN 102622693 A) teaches video label system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2887